Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al.(here in after Koo)( US 2017/0127276) in view of Lee (US 2020/0294028) , and further in view of Lin (US 2013/0031375).

Regarding claim 1, Koo discloses an electronic device authentication manager apparatus (read as authentication manager) (see fig.1, element 130, par.32) comprising: a control unit (read as controller)(par.12) for generally controlling the electronic device authentication manager apparatus; an authentication code request signal unit for an authentication code request signal (fig.1, element 102, par.32-34, a login request in authentication server);

an encrypted authentication code request signal transmission unit for transmitting an encrypted authentication code request signal to an electronic device (read as mobile terminal) (fig.1, element 102, 120, par.32-34, a login request transmitting from  authentication server to mobile terminal); an encrypted and signed authentication code reception unit for receiving an encrypted and signed authentication code from the electronic device (fig.1, element 104, par.32-34 transmit login information from the mobile device); an encrypted and signed authentication code decryption unit for signed authentication code (; fig.1, element 104, par.32-34, authentication server authenticate the login information) and an authentication code storage request signal transmission unit for transmitting an authentication code storage request signal to the electronic device (fig.11, element 154, par. 128-130; authentication code store in the memory of mobile terminal).
	Koo keeps silent about encrypting an authentication code, and decrypting the encrypted and signed authentication code.
	In a similar endeavor, Lee discloses (fig.5, elements S510, and S530, par. 108-115); the broad cast signal including the encrypted store identification data (SID), and decryption of store identification data.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the authentication management device as taught 
	The combination of Koo, and Lin keep silent about wherein the electronic device authentication manager apparatus is connected to the electronic device through a GPIO interface.
	In a similar endeavor, Lin discloses (par.27, and 63) the authentication information pass through GPIO interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the authentication management device as taught by the Koo with the GPIO interface as taught by Lin in order to improve the communication between the devices.

Regarding claim 2, Koo, Lee, and Lin disclose everything as applied above (see claim 1); Koo further discloses wherein the authentication code includes at least one among a serial number, a unique ID, a random number, a transaction ID, an effective time, an effective number of times, an access control policy, and an encryption algorithm (par. 33; ID).


Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al.(here in after Koo)( US 2017/0127276) in view of Lee (US 2020/0294028) , and further in view of Lin (US 2013/0031375), and Van et al. (here in after Van) (2015/0295920).

    Regarding claim 3, Koo, Lee, and Lin disclose everything as applied above (see claim 1); Lee further discloses a short distance wireless communication access permission unit (fig.1, 2, abstract, par.60-73; short distance wireless communication permission).
	The combination of Koo, Lee, and Lin keep silent about an electronics device chip information reception unit for receiving information.	
	In a similar endeavor, Van discloses (fig.1. par.3-4, 27, 72; a smart chip which is able receive, store, and transmit information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the authentication management device as taught by the Koo with the smart chip as taught by Van in order to receive information.

Regarding claim 4, Koo, Lee, Lin, and Van disclose everything as applied above (see claim 3); Koo further discloses wherein the electronic device chip information reception unit (read as token management unit) (see fig.11, element 1160, par. 134) includes: an electronic device chip information response signal reception unit (read as token DB 1162) (fig. 11, element 1162, par.135) for receiving an electronic device chip information response signal from the electronic device; and an electronic device chip version response signal reception unit (read as memory) (see fig.11, par. 133) for receiving an electronic device chip version response signal from the electronic device.

Regarding claim 5, Koo, Lee,  Lin, and Van disclose everything as applied above (see claim 3); Koo further discloses wherein the short distance wireless communication access permission 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378.  The examiner can normally be reached on 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst Kathy can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/MAX . MATHEW/
Patent Examiner
Art Unit 2644



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644